Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

                                                                           DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 02/12/2021 has been fully considered and is attached hereto.     

Specification
The title of the invention is objected to under 37 CFR 1.72 for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	Examiner Suggest changing the title from “Electronic Device” to “Electronic Device with heat dissipation member”.	                                      

Claim Objections
Claims 1-3, 21 are objected to because of the following informalities: 
● In Claim 1, Line 15, “the inner side” is changed to read - - an inner side - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1, 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimoji et al (JP2006210940) in view of in view Cho et al (US 7,292,440) and further in view of Mohan (TIDA030-June 2019).
For the purpose of citation, Examiner used machine translation of JP2006210940A, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Shimoji (In Fig 2) discloses an electronic device (communication device, ¶ 1, II. 1-2) comprising: 
an electronic component (1) capable of being a heat source (exothermic), (¶ 63, II. 1-2); 
a substrate (2) on which the electronic component (1) is disposed (Fig 2); and 
a heat dissipation member (3) that covers, with a heat insulation layer (27), (¶ 30, II. 1-4) in between (Fig 2), an area including a region of the substrate (2), at which the electronic component (1) is disposed (Fig 2), and being on a front side or a rear side of the substrate (2) and that is connected to the substrate (2), (Fig 2).
However Shimoji does not teach wherein the heat dissipation member is formed of a material having thermal conductivity higher than or equal to thermal conductivity of the substrate.
However where Cho (In Fig 3) teaches wherein the heat dissipation member (30) is formed of a material having thermal conductivity (200 W/m-K), (Col 6, II. 65-67, Col 7, II. 1-2) and Mohan teaches thermal conductivity of an standard substrate to be (0.25 W/m-K), (Page 7, under heading; Observe the following important details; II. 1-3), thermal conductivity (200 W/m-K) of heat dissipation member (30) is higher than the thermal conductivity (0.25 W/m-K) of the substrate (standard FR4 substrate).

 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho and further with Mohan with a substrate having thermal conductivity 0.25 W/mk to benefit from the ability to efficiently transfer heat from the heat source like power semiconductor devices to ambient increasing power capability and reliability of the system (Mohan, Introduction, II. 6-9).
Regarding Claim 2, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not disclose wherein the heat dissipation member is formed of a material having thermal conductivity of 50 W/mK or more.
	Instead Cho (In Fig 3) teaches wherein the heat dissipation member (30) having thermal conductivity of 50 W/mK or more (Col 6, II. 65-67, Col 7, II. 1-2).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho with a resin composite material having thermal conductivity of 50 W/mK or more to benefit from an insulating material with high thermal conductivity which temperature of heat generating body could distribute evenly with improved coherence (Cho, Col 2, II. 39-50).
Examiner Note; Attached “Review of Thermal Conductivity in Composite” published by “ScienceDirect” provide a comprehensive overview of epoxy resins as insulating material with enhanced thermal conductivity [Section 1.0, Introduction, pages 2-3]. The article treats thermal conductivity of epoxy resin as a design variable parameter depending on a selection of metal fillers as silver, aluminum, 
As such, the article establishes that the thermal conductivity of an epoxy resin composition is a result-oriented variable.  A result oriented variable does not carry any patentable weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
See: also MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 4, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji (In Fig 2) further discloses wherein the heat insulation layer includes at least an air layer (27), (¶ 30, II. 1-4) or a heat insulation member.
Regarding Claim 8, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not disclose wherein the device further comprising: a housing that accommodates at least the substrate and - 23 -Attorney Docket No.: US84002 20X00229US the heat dissipation member; and a display panel disposed on a surface side of the housing, wherein heat of the electronic component is dissipated from a portion of the housing, which is disposed on a side opposite to the display panel.
Instead Cho (In Fig 1) teaches wherein the device further comprising: a housing (60) that accommodates at least the substrate (70) and - 23 -Attorney Docket No.: US84002 20X00229USthe heat dissipation member (30); and a display panel (5) disposed on a surface side of the housing (60), (Fig 1), wherein heat of the electronic component (70) is dissipated from a portion of the housing (60), which is disposed on a side opposite to the display panel (5), (Fig 1).
.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimoji in view of Cho further in view of Mohan and further in view Cho prior art.
Regarding Claim 3, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not discloses wherein the material of the heat dissipation member contains copper.
	Instead Cho in prior art teaches wherein the material of the heat dissipation member (heat dissipation sheet), (Col 1, II. 42-45) contains copper (Col 1, II.42-45).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho further with Mohan and further with Cho prior art with material heat dissipation member containing copper to benefit from an insulating material with high thermal conductivity which temperature of heat generating body could distribute evenly with improved coherence (Cho, Col 2, II. 39-50).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimoji in view of Cho further in view of Mohan and further in view Takashima et al (US 2008/0298024).
Regarding Claim 5, Shimoji in view of Chu and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not disclose wherein the device further comprising an insulation sheet in an area other than an area in which the heat dissipation member faces the electronic component on a surface of the heat dissipation member on a side of the substrate.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho further with Mohan and further with Takashima with an insulating sheet in an area other than an area in which the heat dissipating member faces the electronic component and disposed on a surface of the heat dissipation member on a side of the substrate to benefit from dissipating heat generated when the semiconductor element is operated indirectly through the heat spreader and the package (Takashima, ¶ 100,  II. 9-12).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimoji in view of Cho further in view of Mohan and further in view Hirano (US20010036065).
Regarding Claim 6, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not discloses wherein the substrate is a multilayer substrate including a wiring layer and a ground layer, and includes one or more vias that connect the ground layer and the heat dissipation member.
Instead Hirano (In Fig 2C) teaches wherein the substrate (thermally conductive board), (¶ 76, II. 1-4) is a multilayer substrate (Fig 2C) including a wiring layer (11), (¶ 76, II. 20-23) and a ground layer (15), (¶ 76, II. 20-23), and includes one or more vias (14), (¶ 76, II. 20-23) that connect the ground layer (15) and the heat dissipation member (13), (¶ 76, II. 10-12), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho further with Mohan and further with Hirano with a multilayer substrate including a wiring layer and a ground layer and a via that connects the ground layer and the heat dissipation member to benefit from providing a circuit board with high heat .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimoji in view of Cho further in view of Mohan and further in view Oh et al (US2019/0295986).
Regarding Claim 7, Shimoji in view of Cho and further in view of Mohan discloses the limitations of claim 1, however Shimoji as modified does not discloses wherein the electronic component includes an integrated circuit layer in which at least an integrated circuit is formed, and a memory layer in which at least memory is formed and which is disposed further than the integrated circuit layer from the substrate.
Instead Oh (In Fig 2A) teaches wherein the electronic component (1000) includes an integrated circuit layer (201/205/203) in which at least an integrated circuit (200) is formed (Fig 2A), and a memory layer (211/209/207) in which at least memory (300a/300b) is formed and which is disposed further than the integrated circuit layer (201/205/203) from the substrate (100), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shimoji with Cho further with Mohan and further with Oh with an integrated circuit layer in which an integrated circuit is formed and a memory layer in which a memory is formed and disposed further than the integrated circuit layer from the substrate to benefit from providing a semiconductor package with increased heat radiation and improved electrical characteristics for high speed and a high device integration (Oh, ¶ 4, II. 3-8, ¶ 5, II. 1-2, ¶ 6, II. 1-3).

                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Semiconductor Device with Improved Heat Dissipation US 2020/0091129, Nano Graphene Platelet-Reinforced Composite Heat Sinks and Process for Producing the Same US 2014/0224466, Thermally Enhanced Electrically Insulative Adhesive Paste US 7,906,373, Boron Nitride/Resin Composite . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                       

/ZACHARY PAPE/Primary Examiner, Art Unit 2835